                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


THOMAS DAVIS,                                                       CIVIL ACTION

VERSUS                                                                 No. 19-12670

NATIONAL INTERSTATE
INSURANCE CO., ET AL.                                                   SECTION I


                                ORDER & REASONS

      Before the Court is plaintiff Thomas Davis’s (“Davis”) motion 1 to remand the

above-captioned matter to Louisiana state court. For the following reasons, the

motion is denied.

                                            I.

      This case arises out of a motor vehicle accident involving Davis that occurred

on July 21, 2018. 2 On January 31, 2019, Davis filed suit in the Civil District Court

for the Parish of Orleans against defendants National Interstate Insurance Company

(“National Insurance”), Samson Tours, Inc. (“Samson Tours”), Willie Spencer

(“Spencer”), Courtyard Management Corporation (“Courtyard”), and Marriott

International, Inc. (“Marriott”), alleging that he sustained damages as a result of

automobile accidents that took place on July 14, 2018 and July 21, 2018. 3 On

February 16, 2019, Davis’s counsel informed counsel for defendants in this matter




1 R. Doc. No. 6.
2 R. Doc. No. 6-1, at 3.
3 Id. at 1–2; No. 19-1507, R. Doc. No. 1.
that Davis was a candidate for a spinal cord stimulator trial. 4 On February 18, 2019,

defendants timely removed the case to federal court. 5

      On July 22, 2019, defendants National Insurance, Samson Tours, and Spencer

filed a motion to sever Davis’s claims against them with respect to the July 21, 2018

automobile accident from Davis’s claims against Courtyard and Marriott with respect

to the July 14, 2018 automobile accident. 6 Courtyard and Marriott joined the motion.7

United States District Judge Eldon Fallon granted the motion to sever on August 30,

2019, and ordered Davis to file separate amended complaints for each accident. 8

Davis’s amended complaint alleging damages as a result of the July 21, 2018

automobile accident was alloted to this section.

      Davis filed the instant motion and argues that although he consented to the

removal of the original complaint against all five defendants, the damages arising out

of the July 21, 2018 automobile accident do not meet the amount in controversy

threshold. 9 Therefore, Davis argues, this Court lacks subject matter jurisdiction and

must remand the case to the Civil District Court for the Parish of Orleans. 10

      Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by

the defendant or the defendants, to the district court of the United States for the



4 R. Doc. No. 10, at 2; No. 19-1507, R. Doc. No. 1-2.
5 No. 19-1507, R. Doc. No. 1.
6 No. 19-1507, R. Doc. No. 17.
7 No. 19-1507, R. Doc. No. 18.
8 No. 19-1507, R. Doc. No. 31.
9 R. Doc. No. 6-1, at 2, 4.
10 Id.



                                           2
district and division embracing the place where such action is pending,” unless

Congress provides otherwise. Jurisdictional facts supporting removal are assessed at

the time of removal. Louisiana v. American Nat’l Prop. Cas. Co., 746 F.3d 633, 636–

37 (5th Cir. 2014). “The removing party bears the burden of establishing that federal

jurisdiction exists.” De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995). “Any

ambiguities are construed against removal because the removal statute should be

strictly construed in favor of remand.” Smith v. Bank of America Corp., 605 F. App’x

311, 313–14 (5th Cir. 2015) (quoting Manguno v. Prudential Prop. & Cas. Co., 276

F.3d 720, 723 (5th Cir. 2002)).

          Pursuant to 28 U.S.C. § 1332, a district court has original jurisdiction over

cases in which the amount in controversy exceeds $75,000, exclusive of interest and

costs, and the parties are citizens of different states. It is uncontested that the parties

are completely diverse as Davis is a Louisiana citizen, National Insurance has its

principal place of business in Ohio, and both Samson Tours and Spencer are citizens

of Georgia. 11 However, Davis argues that the amount in controversy falls short of the

jurisdictional threshold of $75,000. 12

          When faced with an amount-in-controversy dispute, the applicable standard of

proof depends on whether the plaintiff’s state court petition alleges a specific dollar

amount in damages. Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

When the petition alleges a specific amount and that amount exceeds $75,000, such




11
     No. 19-1507, R. Doc. No. 1, at ¶¶ 5–6.
12   R. Doc. No. 6-1, at 6.

                                              3
amount “controls in good faith.” Id. “In order for the court to refuse jurisdiction, ‘it

[must] appear to a legal certainty that the claim is really for less than the

jurisdictional amount.’” Id. (quoting St. Paul Mercury Indem. Co. v. Red Cab. Co., 303

U.S. 283, 289 (1983)).

      However, in cases such as this one where the petition does not specify a

damages amount, the removing defendant must establish by a preponderance of the

evidence that the amount in controversy exceeds $75,000, exclusive of interest and

costs. 13 Id. “This requirement is met if (1) it is apparent from the face of the petition

that the claims are likely to exceed $75,000, or, alternatively, (2) the defendant sets

forth ‘summary judgment type evidence’ of facts in controversy that support a finding

of the requisite amount.” Manguno, 276 F.3d at 723 (citations omitted). Once the

defendant has met his burden, the plaintiff can only defeat jurisdiction by “showing

to a ‘legal certainty’ that the amount in controversy does not exceed $75,000.” Grant

v. Chevron Phillips Chem. Co., 309 F.3d 864, 869 (5th Cir. 2002) (quoting De Aguilar,

47 F.3d at 1412). 14




13 Under Louisiana law, a plaintiff may not petition for a specific monetary amount.
La. Code Civ. P. art. 893(A)(1).
14 The Fifth Circuit has emphasized that this analysis is not a burden-shifting

exercise. Grant, 290 F.3d at 869. “[R]ather, ‘the plaintiff must make all information
known at the time he files the complaint.’” Id. (quoting De Aguilar, 47 F.3d at 1412).
A plaintiff may establish legal certainty “in various ways.” De Aguilar, 47 F.3d at
1412. For example, “[p]laintiffs may attempt to establish such ‘legal certainty’ by
submitting a ‘binding stipulation or affidavit’ with their complaint, stating that they
affirmatively seek less than the jurisdictional threshold, and further stating that they
will not accept an award that exceeds that threshold.” Ditcharo v. United Parcel Serv.,
Inc., 376 F. App’x 432, 437 (5th Cir. 2010) (quoting De Aguilar, 47 F.3d at 1412).

                                            4
                                            II.

         First, it is not facially apparent from the face of the state court petition that

Davis’s damages are likely to exceed $75,000: the allegations in the petition are too

few and too vague. The original petition lists Davis’s claimed damages, including

“[p]ast, present, and future medical expenses,” but neither the extent nor severity of

Davis’s injuries are described, and there is no indication that Davis has either

undergone surgery or that any particular treatment has been recommended. 15 See

Bonck v. Marriott Hotels, Inc., No. 02-2740, 2002 WL 31890932, at *2 (E.D. La. Dec.

30, 2002) (Vance, J.) (granting the plaintiff’s motion to remand and noting that the

plaintiff did not allege “required surgery” or mention any “period of hospitalization”);

Touchet v. Union Oil Co. of Cal., No. 01-2394, 2002 WL 465167, at *2 (E.D. La. Mar.

26, 2002) (Sear, J.) (“The plaintiffs allege[ ], without specificity, injuries to his ‘neck,

back, and other parts of his body.’ There is nothing in the petition to suggest the level

of severity of these alleged injuries.”); Vaughn v. Todd, 71 F. Supp. 2d 570, 572 (E.D.

La. 1999) (Fallon, J.) (holding that remand was proper based on a jurisdictional

amount inquiry, in part because, “[w]hile the plaintiffs’ list [of claims] is extensive,

there is no evidence as to the nature or extent of any of the claims”) (emphasis added).

On the basis of the petition alone, the Court cannot conclude that the amount in

controversy exceeds $75,000, exclusive of interest and costs.

         Because the petition fails the facially apparent test, the Court must consider

whether the defendants have set forth facts in controversy that nonetheless support



15   R. Doc. No. 1-3, at 4.

                                             5
a finding of the requisite jurisdictional amount. Allen, 63 F.3d at 1335. “[I]f the case

stated by the initial pleading is not removable, a notice of removal may be filed within

30 days after receipt by the defendant, through service or otherwise, of a copy of an

amended pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable.” 28 U.S.C. §

1446(b)(3). “If the case stated by the initial pleading is not removable solely because

the amount in controversy does not exceed the amount specified in section 1332(a),

information relating to the amount in controversy in the record of the State

proceeding, or in responses to discovery, shall be treated as an ‘other paper.’” 28

U.S.C. § 1446(c)(3)(A).

       The defendants argue that an email from plaintiff’s counsel to defense counsel

indicating that Davis was a candidate for a spinal cord stimulator trial supports a

finding that the amount in controversy exceeds $75,000, because Louisiana courts

routinely award damages well in excess of $75,000 to plaintiffs who undergo

implantation of a spinal cord stimulator. 16 Defendants further argue that the email

obtained via subpoena from Davis’s doctor to plaintiff’s counsel confirms this

finding. 17

       Plaintiff’s counsel first notified defense counsel that Davis was a candidate for

a spinal cord stimulator trial on February 16, 2019. 18 Defendants removed the




16 R. Doc. No. 10, at 3 n.1.
17 Id. at 4.
18 No. 19-1507, R. Doc. No. 1-2, at ¶ 11.



                                            6
original case to federal court two days later. 19 Defense counsel subsequently obtained

via subpoena an email from Davis’s doctor to Davis’s counsel that states that the cost

of the spinal cord treatment would be $77,990. 20

      Davis argues that it is not facially apparent from the face of the state court

petition that the damages are likely to exceed $75,000 and that the defendants have

failed to set forth summary judgment type evidence that the amount in controversy

exceeds $75,000. 21 Davis further argues that “defendants acknowledge that the

plaintiff was involved in two motor vehicle accidents . . . with overlapping injuries

and treatment” and, therefore, defendants cannot establish by a preponderance of the

evidence that the amount in controversy exceeds $75,000. 22 Plaintiff does not address

the recommendation from Davis’s doctor that he participate in a spinal cord

stimulator trial or the email from Davis’s doctor that such treatment would cost

$77,990.

      As stated previously, jurisdictional facts supporting removal are assessed at

the time of removal. Louisiana v. American Nat’l Prop. Cas. Co., 746 F.3d 633, 636–

37 (5th Cir. 2014). The email from plaintiff’s counsel to defense counsel indicating



19 No. 19-1507, R. Doc. No. 1-2.
20 R. Doc. No. 10-8. In an email from Davis’s doctor to Davis’s counsel, Davis’s doctor
indicates that the treatment will be scheduled pending approval. Id. The email is
dated November 21, 2018, well before plaintiff’s counsel notified defense counsel that
Davis was recommended to participate in a spinal cord stimulator trial. Id.
21 R. Doc. No. 6-1, at 5.
22 Id. at 6. Davis also argues that his original petition states that “his individual

damages do not exceed the specific amount of damages necessary to establish the
right to a jury trial.” Id. at 5. However, Davis’s original petition actually states that
“his individual damages may exceed the specific amount of damages necessary to
establish the right to a jury trial.” R. Doc. No. 1-3, at ¶ 5 (emphasis added).

                                           7
that Davis was a candidate for spinal cord treatment was an “other paper” for

purposes of 28 U.S.C. § 1446(b)(3) from which the defendants could first ascertain

that the amount in controversy exceeded $75,000. Defendants filed their notice of

removal two days after receipt of this email, within the thirty-day time period set out

in § 1446(b)(3).

      While it may be true that the July 14, 2018 accident and July 21, 2018 accident

caused “overlapping injuries and treatment,” Davis has not shown to a legal certainty

that the amount in controversy for his claims arising solely from the July 21, 2018

accident does not exceed $75,000. See Grant, 309 F.3d at 869. For example, Davis

does not argue or offer any evidence to support a claim that only the July 14, 2018

accident necessitated the spinal cord stimulator trial.

                                         III.

      Accordingly,

      IT IS ORDERED that Davis’s motion to remand is DENIED.

      New Orleans, Louisiana, October 31, 2019.



                                           _______________________________________
                                                     LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




                                          8
